Citation Nr: 0100110	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  95-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a retroactive effective date for 
reinstatement of compensation for a service-connected low 
back disorder for the period from May 1, 1992 to January 31, 
1994.

2.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which reinstated VA compensation 
benefits of 10 percent for the veteran's service-connected 
chronic low back pain effective from February 1, 1994.  The 
veteran filed a timely appeal to this adverse determination.  
The veteran's claims file was subsequently transferred to the 
Cleveland, Ohio RO.

The Board notes that in February 1996, following a hearing 
before an RO hearing officer, the RO issued a rating decision 
which increased the disability evaluation for the veteran's 
service-connected low back disorder to 20 percent disabling, 
effective February 1, 1994.  The Board notes that in a claim 
for an increased rating, "the claimant will generally be 
presumed to be seeking the maximum available benefit allowed 
by law and regulation, and it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  There is nothing in the record to show that the 
veteran expressly stated that he was only seeking a 20 
percent rating for his low back disorder.  Further, there is 
no written withdrawal of this issue under 38 C.F.R. § 20.204 
(2000).  Therefore, the issue of an increased rating for a 
low back disorder remains in appellate status.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In November 1991, the RO scheduled the veteran for a 
periodic review examination of his disability, and sent 
notice of same to the veteran's last known address of record; 
the veteran failed to report for this examination.

3.  The veteran's low back disorder is currently manifested 
by evidence of muscle spasm and limited, painful lumbar spine 
motion, but with no evidence of loss of lateral spine motion 
in the standing position, and normal results on all testing, 
including MRIs, EMGs, x-rays, and bone scans.


CONCLUSIONS OF LAW

1.  Suspension of payment of compensation for the veteran's 
low back disability, effective May 1, 1992 and extending to 
January 31, 1994, was proper, and the criteria for 
reinstatement of VA compensation benefits for the service-
connected low back disability for this time period have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.1(q), 3.655(c) (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The schedular criteria for a rating in excess of 20 
percent for the veteran's low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in claims for 
increased ratings, the VA has a duty to assist the veteran in 
developing facts which are pertinent to those claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In the present case, the 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal has been obtained.  That 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and personal statements made by the veteran in 
support of his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).


I.  Retroactive effective date for reinstatement of 
compensation for service-connected low back disorder for the 
period from May 1, 1992 to January 31, 1994

The veteran has requested that VA reinstate his VA 
compensation benefits for his service-connected low back 
disorder for the period from May 1, 1992 to January 31, 1994, 
which had been suspended due to the veteran's failure to 
report for a VA review examination.  The veteran contends 
that he never received notification of the scheduled 
examination, and that the U.S. Postal Service gave VA 
incorrect information, which resulted in the termination of 
his benefits.  He asserts that since he did not attend the 
examination through no fault of his own, benefits for the 
period in question should be reinstated.

A review of the record reveals that at the time of the 
veteran's initial claim for service connection, received by 
VA in November 1989, he listed his address as being in 
Visalia, California.  Service connection was established by a 
February 1989 rating decision and a 10 percent disability 
evaluation was assigned this disorder effective from October 
2, 1989.  However, in a February 1990 award letter, VA 
informed the veteran that his award in the amount of $73 from 
November 1, 1989 and $76 from December 1, 1989, was subject 
to recoupment of $5,475.60 severance pay the veteran had 
received from the service department.  He was informed that 
every month, $76 would be withheld until the full amount of 
his severance pay had been recovered.  On November 20, 1991, 
the RO sent a letter to the veteran at the Visalia, 
California address provided by the veteran, informing him 
that he would be scheduled for a periodic VA examination to 
determine whether his disability had improved.  This letter 
stated that the veteran was required to either appear for the 
examination or to call to reschedule the examination, since 
VA "may lower or stop your benefit payments if you do not 
keep the appointment without a good reason."

A Report of Contact between the Fresno, California VA Medical 
Center (VAMC) and the adjudication division at the regional 
office, dated March 24, 1992, indicates that the veteran had 
contacted VA and requested that his examination be 
rescheduled at a Sacramento area clinic.  Although a copy of 
the actual scheduling letter for the VA examination letter is 
not of record, the fact that the veteran contacted the VA to 
request that his examination be re-scheduled at a different 
location is strong evidence that the veteran was indeed 
notified of this examination.  

A confirmed rating decision was issued in March 1992, 
indicating that the veteran failed to report for his 
scheduled examination, and that his disability was neither 
static nor protected.  It appears that the RO then took steps 
to suspend payment for the veteran's low back disorder 
effective May 1, 1992.

A routing and transmittal slip dated in March 1992 from the 
San Francisco RO indicates that the veteran had requested a 
VA examination in the Sacramento area, so the Fresno VA 
Medical Center (VAMC) had returned the Request for Physical 
Examination form to the San Francisco RO.  This slip further 
noted that, in the interim, an unspecified letter, sent to 
the veteran at the Visalia, California address, had been 
returned to the RO, and that they did not know where the 
veteran was located.  Therefore, in an effort to locate the 
veteran, the RO submitted an Address Information Request to 
the Visalia, California Postmaster for the U.S. Postal 
Service, indicating the veteran's name and the complete 
Visalia, California address he had provided to the RO.  In a 
response dated in April 1992, the Postmaster indicated that 
the veteran was "not known at address given."

The next contact from the veteran is a Statement in Support 
of Claim from the veteran received by the RO in August 1994, 
requesting that his claim be reopened.  The address listed by 
the veteran at that time was in Modesto, California.  The 
Board notes that all correspondence from the RO to the 
veteran after that date was sent to this Modesto, California 
address.

The RO subsequently issued a rating decision dated in 
February 1995, granting a 10 percent rating for the veteran's 
low back disorder beginning on February 1, 1994.  However, 
the RO noted that the veteran's previous 10 percent 
evaluation had been terminated on May 1, 1992 after he failed 
to report for a VA review examination and an attempt to 
reschedule an examination was returned for address unknown.  
Therefore, absent sufficient evidence to evaluate the 
veteran's disability, payment had been terminated from May 1, 
1992 until January 31, 1994, the day preceding the 
grant/restoration of the 10 percent rating.

In a Notice of Disagreement received by VA in March 1995, the 
veteran stated that he never received a compensation and 
pension examination notice, and that his compensation was 
stopped due to a mistake by the U.S. Postal Service.  He 
asserted that he acted in good faith after receiving a letter 
from the San Francisco RO dated November 20, 1991 stating 
that he would be re-scheduled for a compensation and pension 
examination, but was never notified of the re-scheduled date.  
He indicated that he had been informed that a scheduling 
letter dated December 10, 1991 had been returned to the 
Fresno VAMC with a stamp showing "address unknown," when in 
fact it had been sent to the correct address.

The Board also notes that at the time of a hearing held 
before an RO hearing officer in September 1995, the veteran 
indicated that the Visalia, California address was actually 
his mother's address, and that at the time of the RO's 
attempts to schedule the veteran for a physical examination 
he was living in Modesto, California.  However, he stated 
that he had previously received correspondence from VA at 
that address, but that, for some reason, he had never 
received the notification letter informing him that he was 
scheduled for a VA examination.

After reviewing the evidence and the veteran's contentions, 
the Board finds that the RO was correct in suspending the 
veteran's benefits for the period in question.  The veteran 
agrees that the address to which the RO sent the examination 
notification letter was correct, but that the postal service 
incorrectly returned that letter to the RO, and, further, 
erred in informing the RO that the veteran was not located at 
that address.  There is no dispute that the Visalia, 
California address was the correct - and, indeed, at that 
time the only - address which the veteran had provided to the 
RO.  According to the applicable regulation, "notice" means 
"written notice sent to a claimant of payee at his or her 
latest address of record."  38 C.F.R. § 3.1(q) (2000).  In 
this case, that address was the Visalia, California address.  
As such, the Board finds that the RO met the requirements for 
providing "notice" to the veteran that he was required to 
report for an examination.

Furthermore, once the veteran failed to report for the 
scheduled examination, following proper mailing of notice to 
him, the RO was correct in suspending his compensation 
benefits.  The applicable VA regulation is 38 C.F.R. 
§ 3.655(c), which states in relevant part:

When a claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued...  The 
claimant shall be allowed 60 days to 
indicate his or her willingness to report 
for a reexamination or to present 
evidence that payment for the disability 
or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.

If there is no response within 60 days, 
or if the evidence submitted does not 
establish continued entitlement, payment 
for such disability or disabilities shall 
be discontinued or reduced as of the date 
indicated in the pretermination notice or 
the date of the last payment, whichever 
is later.

The Board notes that 38 C.F.R. § 3.158 provides as follows:

(a) General.  Except as provided in Sec. 
3.652 of this part, where evidence 
requested in connection with an original 
claim, a claim for increase or to reopen 
or for the purpose of determining 
continued entitlement is not furnished 
within 1 year after the date of request, 
the claim will be considered abandoned.  
After the expiration of 1 year, further 
action will not be taken unless a new 
claim is received.  Should the right to 
benefits be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C. 1805 based on 
such evidence shall commence not earlier 
than the date of filing the new claim.  

(b)  Department of Veterans Affairs 
examinations.  Where the veteran fails 
without adequate reason to respond to an 
order to report for Department of 
Veterans Affairs examination within 1 
year from the date of request and 
payments have been discontinued, the 
claim for such benefits will be 
considered abandoned.

(c)  Disappearance.  Where payments of 
pension, compensation, dependency and 
indemnity compensation, or monetary 
allowance under the provisions of 38 
U.S.C. 1805 have not been made or have 
been discontinued because a payee's 
present whereabouts is unknown, payments 
will be resumed effective the day 
following the date of last payment if 
entitlement is otherwise established, 
upon receipt of a valid current address.

The law and regulations concerning proper effective dates are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Except as specifically provided 
otherwise, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  The effective 
date of an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the claim.  
Id.

The Board notes further that 38 C.F.R. § 3.330, entitled 
"Resumption of rating when veteran subsequently reports for 
VA examination," provides that such ratings will be governed 
by the provisions of 38 C.F.R. §§ 3.158 and 3.655, and that 
the period following the termination, for which benefits are 
precluded by the cited regulations, will be stated in the 
rating.  If the evidence is insufficient to evaluate the 
disability during any period following the termination for 
which payments are not otherwise precluded, the rating will 
contain a notation reading, "Evidence insufficient to 
evaluate from _____ to _____."  38 C.F.R. § 3.330 (2000).

Although it is not clear whether a "pretermination notice" 
was ever actually sent to the veteran, the Board finds this 
is of little import, given the fact that the RO did not know 
where the veteran was located and could not contact him.  

In addition, the Board finds that, as a practical matter, the 
veteran either knew or should have known that something was 
wrong when he did not receive a VA re-examination scheduling 
letter, and that the failure of the veteran to receive such 
letter was not due to error by the U.S. Postal Service, but, 
rather, due to the veteran's failure to provide a current 
address to the RO.  The veteran has acknowledged having 
received the original November 20, 1991 letter informing him 
that he was being scheduled for a VA examination, and that 
his failure to report for this examination could result in 
termination of his benefits.  Furthermore, the veteran 
apparently contacted VA in December 1991, indicating that he 
wanted the examination to be rescheduled in the Sacramento 
area, thus confirming that he was aware that an examination 
had been scheduled at the Fresno VAMC and that he had 
received notice thereof.  It appears from both the evidence 
and the veteran's own contentions that the examination 
scheduling letter he did not receive was the subsequent 
December 10, 1991 re-scheduling letter, sent to the Visalia, 
California address.  However, it seems clear, both from the 
veteran's own testimony and the fact that he requested that 
the examination be rescheduled near Sacramento, California, 
which is closer to Modesto than is Fresno, that he was living 
in Modesto at the time of the December 9, 1991 re-scheduling 
request.  This would explain why the letter sent to the 
Visalia address was returned as "address unknown," and why 
the U.S. Postal Service indicated that the veteran was not 
listed as living at the Visalia address.  In short, it 
appears that at sometime during the period in question, the 
veteran moved from his mother's house in Visalia and took up 
residence in Modesto, but failed to provide this new address 
to the RO.  As such, the Board is satisfied that the RO acted 
properly in trying to locate the veteran and, when it could 
not, in suspending his compensation benefits.

In summary, the veteran's compensation payments were 
suspended effective May 1992 for failure to report for a VA 
examination without good cause.  As a result, the veteran's 
claim was considered abandoned, and the RO was not required 
to take any further action unless a new claim was received.  
Under the law, once the right to benefits was finally 
established, compensation based upon such evidence could 
commence no earlier than the date of filing the new claim.  A 
new claim was filed in August 1994.  However, the RO 
apparently construed a February 1994 VA medical report as an 
informal claim for increase and assigned that date as the 
effective date of the resumption of compensation.  See 
38 C.F.R. §§ 3.155, 3.157 (2000).  From May 1992 to January 
1994, the evidence was insufficient to evaluate the severity 
of the veteran's disability, and he did not contact the VA to 
advise that he would report for a VA examination.  
Accordingly, the date of what was construed as an informal 
claim for increase, or February 1994, was properly identified 
as the appropriate date for resumption of the veteran's 
disability benefits.  


II.  Increased rating for low back disorder,
currently evaluated as 20 percent disabling

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Evidence relevant to the current level of severity of the 
veteran's low back disorder includes the report of a VA 
orthopedic and neurologic examination conducted in January 
1995.  At that time, the veteran complained of constant daily 
pain of variable intensity, with frequent muscle spasm.  He 
also complained of occasional sciatica after sitting for long 
hours in the car.  On examination, the veteran showed 
moderate loss of normal lumbar lordosis.  Range of motion 
testing revealed flexion forward to 80 degrees, extension 
backward to 20 degrees, flexion to the left and right to 35 
degrees, rotation to the right to 15 degrees, and rotation to 
the left to 20 degrees.  The veteran complained of pain on 
all range of motion movements.  Neurological examination 
showed normal sensation of both lower extremities.  Straight 
leg raising was to 80 degrees bilaterally.  Heel and toe 
walking was normal, as was squatting.  The examiner diagnosed 
lumbosacral strain, and recommended that the veteran undergo 
an x-ray of his lumbosacral spine.  The results of this x-
ray, taken later that same day, were normal.

Extensive private medical evidence from several sources 
indicated that the veteran re-injured his back in February 
1995.  Of note is a February 1995 treatment record from 
Robert Wheeler, M.D., a physician at Tracy Occupational 
Medical Center, a private health care facility.  At that 
time, Dr. Wheeler indicated that the veteran injured his low 
back on February 10, 1995, while at work, when he slipped in 
the cooler while lifting a 75-pound box of meat.  The veteran 
was treated by a chiropractor after this injury, but was 
still experiencing back pain.  The examiner diagnosed acute 
strain of the lumbosacral spine February 10, 1995, and 
subacute back pain based on original injury January 30, 1994 
versus chronic recurrent low back pain.  Treatment over the 
next few months included the use of several prescription 
medications, heat/massage, physical therapy, the use of a 
back brace, and limited physical activity, including no 
lifting at work.

In September 1995, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he stated that 
he suffered from constant low back pain, which often made 
working difficult and which limited his ability to perform 
normal household tasks, such as mowing the lawn.  He stated 
that he had muscle spasms in his back "all the time."  He 
reported that he had to use muscle relaxers, hot soaks, 
heating pads, and physical therapy/massages to help relieve 
the pain and tension in his back.  He indicated that his back 
pain was worse following periods of extended standing, 
sitting, twisting or bending, and that he had had to modify 
his work habits, including not lifting heavy objects and 
taking frequent breaks to rest his back.

Also of note are progress notes dated from December 1996 to 
July 1997 from Commonwealth Orthopaedic and Rehabilitation, 
P.C.  At the time of initial examination in December 1996, 
the veteran reported having experienced back pain ever since 
the time of an injury in which a 75 to 80-pound box of meat 
fell on him after he slipped in a cooler at work.  He 
indicated that x-rays were negative, as were MRIs, and that 
he was told that his injury was "just muscle."  Physical 
examination was essentially negative, save for evidence of 
paraspinal spasm and mild trigger points.  The examiner 
diagnosed questionable myofascial pain syndrome.  Follow-up 
examination in February 1997 resulted in the same diagnosis 
of "cervical/thoracic myofascial pain syndrome, unchanged 
from his initial evaluation by me on 12-30-96."  Although 
the veteran's complaints and the examiner's findings focused 
on cervical and neck problems, the Board notes that an 
examination report dated in April 1997 indicated a diagnosis 
of cervical/thoracic/lumbar myofascial pain syndrome.  In 
addition, the veteran underwent trigger point injections, 
which reportedly provided an excellent response.

In May 2000, the veteran underwent a VA peripheral nerves 
examination.  The examiner noted that the veteran's claims 
file had been "reviewed in its entirety."  Relevant 
findings included range of motion testing results showing 
flexion forward to 60 degrees, extension backward to 10 
degrees, flexion to the left and right to 20 degrees, and 
rotation to the left and right to 20 degrees, with pain.  The 
examiner noted that magnetic resonance imaging (MRI) testing 
in May 1995 was unremarkable, with no evidence of disc 
herniation, neoplasm, spinal stenosis or degenerative 
arthritic changes.  Similarly, the results of MRI resonance 
imaging conducted in June 1997 were reportedly normal.  
Finally, the results of electromyography (EMG) in March 2000 
were also normal.  Following an examination, the examiner 
rendered the following diagnosis:

Chronic low back pain secondary to lumbar 
strain, remote.  Today's physical 
examination reveals diminished range of 
motion but essentially normal neurologic 
examination with the exception of a 
decreased patellar reflex.  
Electromyography of the lower extremities 
is without electrodiagnostic evidence for 
radiculopathy, sensory defect, motor 
polyneuropathy, peripheral neuropathy or 
plexopathy.  At present, the Veteran's 
low back condition does not appear of a 
magnitude that would interfere with 
maneuvers typical of activities of daily 
living.  The Veteran does place a weight 
restriction on himself being unable to 
lift more than 20 pounds at a time.  No 
significant neurologic sequelae are 
evident to report.  It is the opinion of 
this examiner that the Veteran's 
disability would not affect his ability 
for general employment.

The Board notes that, subsequent to this examination, the 
veteran again underwent a MRI in April 2000, the results of 
which showed a normal MRI of the lumbar spine.

A review of the evidence detailed above reveals that the 
veteran has been repeatedly diagnosed as suffering from 
lumbosacral strain, with several exacerbations.  His main 
complaints have been of pain and numbness/tingling in the 
legs, particularly after sitting or standing for long 
periods.  These records indicate that as recently as December 
1996, the veteran tested positive for evidence of paraspinal 
spasm.  Although the evidence does not show that the veteran 
suffers from a loss of unilateral lateral spine motion in the 
standing position, the Board does note that the veteran has 
been shown to suffer from decreased ranges of motion, and has 
complained of pain on these movements.  Therefore, the Board 
finds that the veteran's low back disorder more closely 
approximates the level of severity contemplated by a 20 
percent rating under DC 5295.

However, the veteran has not been found to suffer from any of 
the criteria contemplated for a 40 percent rating under DC 
5295, such as listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
the joint space, or some of these manifestations with 
abnormal mobility on forced motion.  On the contrary, 
numerous recent x-rays, MRIs and EMGs have shown no evidence 
of osteo-arthritis, narrowing of the joint spaces, or any 
other bony abnormality of the veteran's lumbosacral spine.  
In addition, while the veteran has shown some limitation of 
forward bending in the standing position, as evidenced by 
forward flexion measurements to 80 degrees in January 1995 
and to 60 degrees in May 2000, this level of limitation is 
not so severe as to be considered "marked" limitation of 
forward bending in a standing position under DC 5295.  
Therefore, a 40 percent rating under DC 5295 is not 
warranted.

The Board acknowledges that the veteran's low back disorder 
has repeatedly been reported to be productive of pain on 
range of motion testing.  However, this pain has been taken 
into consideration in granting the veteran a 20 percent 
disability evaluation under DC 5295, which explicitly 
contemplates painful motion (the criteria for a 10 percent 
rating under this code include "characteristic pain on 
motion").  The veteran is not shown to have such disabling 
pain productive of functional impairment as to warrant 
consideration of assignment of an increased evaluation under 
the criteria of 38 C.F.R. §§ 4.40 or 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related code 
sections.  For example, under DC 5292, pursuant to which the 
severity of limitation of lumbar spine motion is evaluated, a 
40 percent rating is warranted when such limitation of motion 
is severe.  Recent examinations have shown that the veteran's 
flexion forward has been limited to between 60 and 80 
degrees, his extension backward has been limited to between 
10 and 20 degrees, his flexion to the sides has been limited 
to between 20 and 35 degrees, and his rotation to the sides 
has been limited to between 15 and 20 degrees.  While this 
motion is certainly less than normal, it does not approximate 
the "severe" level of limitation contemplated for a 40 
percent rating under DC 5292.


III.  Conclusion

For the foregoing reasons, the Board finds that entitlement 
to a retroactive effective date for reinstatement of 
compensation for the veteran's service-connected low back 
disorder for the period from May 1, 1992 to January 31, 1994, 
is not warranted, and that a 20 percent rating is the 
appropriate current rating for the veteran's low back 
disorder.  The Board would point out that its denial of the 
instant claim is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  However, the Board further 
finds that the nature of the veteran's low back disorder is 
neither unusual nor exceptional in nature, and it has not 
been shown to markedly interfere with employment or require 
frequent inpatient care so as to render impractical the 
application of regular schedular standards.  On the contrary, 
following the most recent VA examination, conducted in May 
2000, the examiner specifically opined that "the Veteran's 
low back condition does not appear of a magnitude that would 
interfere with maneuvers typical of activities of daily 
living," and, further, that "the Veteran's disability would 
not affect his ability for general employment."  Hence, a 
grant of an increased evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER


Entitlement to a retroactive effective date for reinstatement 
of compensation for service-connected low back disorder for 
the period from May 1, 1992 to January 31, 1994 is denied.

Entitlement to a rating in excess of 20 percent for the 
veteran's low back disorder is denied.


		
	S. L. KENNEDY 
	Veterans Law Judge
	Board of Veterans' Appeals



 

